1 Investor Presentation January 2 Jim Baumgardner President and Chief Executive Officer Steve Welling Senior Vice President of Sales and Marketing Jeff Feeler Vice President and Chief Financial Officer 3 Safe Harbor During the course of this presentation I will be making forward-looking statements (as such termis defined in the Private Securities Litigation Reform Act of 1995) that are based on management’scurrent expectations, beliefs and assumptions about the industry and markets in which we and oursubsidiaries operate.
